Citation Nr: 0406086	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to improved death pension benefits.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had honorable active service from December 1948 
to August 1952 and from October 1953 to November 1957.  From 
December 1957 to July 1958, the veteran served under other 
than honorable conditions.  

The veteran died in May 2000 and the appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO. 

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant contends that the veteran underwent an in-
service surgery that caused a nervous condition, and that the 
nervous condition contributed to the cancer that led to his 
demise.  The appellant therefore asserts that service 
connection for the cause of death is warranted, as well as 
improved death pension.

The veteran died in May 2000.  The death certificate listed 
the cause of death as small cell lung cancer with metastases 
to the brain.  VA treatment records from February 2000 note 
that the veteran had been diagnosed with small cell lung 
carcinoma with probable brain metastases.  No other 
significant conditions contributing to death were noted.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for conjunctivitis, a scar on the forehead, hearing 
loss and dyshidrosis of the hands, all rated as 
noncompensable.  

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

Entitlement to improved death pension is established for the 
surviving spouse of the veteran because of the non-service-
connected death.  Basic entitlement exists if, inter alia, 
the veteran served in the active military naval or air 
service for 90 days or more during a period of war and the 
surviving spouse meets the net worth requirements of § 3.274 
and has an annual income not in excess of the applicable 
maximum annual pension rate.  38 C.F.R. § 3.3(a)(3)(i), 3.3 
(b)(4)(i) (2003).

At her video-conference hearing in June 2003, the appellant 
testified that the veteran suffered a head injury in service, 
had brain surgery in service, and developed a nervous 
condition as a result of the surgery.

The appellant also testified that the veteran was an in-
patient at Columbia Wesley Medical Center for two weeks at 
the time of his death.  

With regard to her claim for improved death pension benefits, 
the appellant testified at her hearing that she had an annual 
income of $804 from Social Security.  The appellant also 
reported that she was diabetic.  

The record currently contains VA outpatient treatment reports 
from January through March 2000.  These records show a 
diagnosis of lung cancer with metastasis to the brain.  The 
record does not contain terminal hospital records from 
Columbia Wesley Medical Center.  The Board finds that these 
records are necessary and must be obtained and associated 
with the claims file before a decision on the merits can be 
reached.  The RO should therefore obtain all additional 
records pertaining to treatment received by the veteran for 
his fatal conditions prior to his death, including the 
terminal hospital records.  All VA treatment records, not 
previously received, should also be obtained.  

In addition, the RO should once again review the appellant's 
income and net worth documentation to determine if she is 
eligible to receive improved death pension benefits, after 
asking her for updated information.  

The appellant also should be asked to submit evidence to 
support her assertion that service-connected disabilities 
either caused or contributed to the veteran's death.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which made it clear that the 
Board cannot consider evidence in the first instance, and 
that all of the evidence must be reviewed by the RO before it 
is reviewed by the Board. 

The RO must therefore make certain that all necessary 
development and required assistance to the appellant per the 
directives of VCAA, Quartuccio and DAV is completed before 
returning the case to the Board.

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal cancer and/or a brain 
injury.  The appellant should be asked to 
identify any health care providers who 
might have treated the veteran prior to 
his death.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  This should include obtaining 
all records of treatment of the veteran 
during his final period of 
hospitalization at Columbia Wesley 
Medical Center.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include asking her 
to provide all competent evidence to 
support her assertion that the veteran 
died as the result of, or due to 
complications of a service-connected 
disability.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  The appellant should be asked to 
provide documentation of her net worth, 
medical expenses and income.  Then, the 
RO should determine if the appellant is 
eligible for improved death pension 
benefits.  

4.  After the above development has been 
completed, and the appellant has 
identified any and all records which 
might be relevant and responses to 
requests for those records have been 
received, the RO should refer the 
complete claims folder to a VA oncologist 
to render detailed, annotated and 
comprehensive answers to the following 
questions:

(a) When did the veteran develop lung 
cancer?  Is it at least as likely as not 
that the veteran developed lung cancer 
and/or metastasis to the brain as a 
result of a fall with injury to the head 
incurred in service?  

(b) What medical disorders other than 
lung cancer, or metastasis thereof, may 
have impacted on the veteran's death?  
When did each of these disorders have its 
onset?

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the appellant's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the appellant and any 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


